Citation Nr: 1138127	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


ISSUES

1.  Entitlement to a compensable rating for tension headaches.

2.  Entitlement to a compensable rating for seasonal allergies.

3.  Entitlement to service connection for residuals of gallbladder removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

(The issue of entitlement to service connection for residuals of gallbladder removal and the issue of a increased rating for seasonal allergies are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's headaches are manifested by pain that is treated with medication.  There are no prostrating attacks and no indication that the headaches are due to brain injury or cerebral arteriosclerosis.  


CONCLUSION OF LAW

The criteria for a compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for an increased rating; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The United States Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the March 2007 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to her increased rating claim.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with her claim.  

In June 2011, the Veteran's representative argued that remand is required because the most recent examination of the Veteran's headaches was conducted over 4 years ago.  The representative pointed out that, where a disability has worsened, a new examination is required.  With respect to a claim for a higher rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589  (1991); 38 C.F.R. § 3.327(a).  

However, in this case, there is no indication that there has been a material change in the severity of the Veteran's headaches since she was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds that the examination in this case is adequate upon which to base a decision and that a new VA examination need not be conducted at this time with regard to this claim.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's tension headaches have been rated as analogous to migraine headaches under Diagnostic Code 8100.  (There are no indications in the record that the headaches are the product of brain injury or cerebral arteriosclerosis, which may be rated based on subjective symptoms such as headaches.)  Under that Diagnostic Code, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  


Analysis

Service treatment records reflect treatment for occasional headaches with no comment as to any prostrating attacks.  On VA examination in April 2007, the Veteran reported intermittent headaches with bifrontal pain and a throbbing sensation, treated effectively with sleep.  Frequency of headaches were 2-3 times per week and they were not prostrating.

A VA clinical note dated May 2007 reflects a report of headache and dizziness for 2 days.  The Veteran was taking an over-the-counter medication with no relief.  She was given prescription medications to treat the headache.  There are no further references to headaches in the available clinical notes.  

The Veteran has provided an Internet article describing the general symptoms of migraine headaches, but has not provided any lay evidence as to the frequency and severity of her headaches, including whether they are manifested by characteristic prostrating attacks.  In the absence of evidence of prostrating attacks, a compensable evaluation for headaches is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Because there has been no indication that the headaches are due to trauma or cerebral arteriosclerosis, there are no other applicable Diagnostic Codes under which the Veteran's headaches could be rated.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8046 (2011).

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  See Hart, supra.  However, the evidence demonstrates that the Veteran's service-connected headaches have not warranted a compensable rating at any time during the pendency of the claim. 

The Board must address referral to the Chief Benefits Director or the Director, Compensation and Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are presented that might be considered exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The April 2007 examination report states that the Veteran had only recently begun working; thus, it was impossible to calculate the effect of her headaches on her employment.  However, the Veteran has sought treatment for headaches on only one occasion since then, and has not provided any evidence as to the impact of her headaches on her ability to maintain employment.  The Board also observes that the evidence does not establish that the Veteran has experienced hospitalizations or other severe or unusual impairment due to her service-connected disability.  In short, the rating criteria for headaches contemplate not only her symptoms but the severity of her disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of her service-connected headaches.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for this disability is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a compensable evaluation for headaches is denied.


REMAND

The Veteran has indicated that she was treated at Aviano Air Force Base in Italy (as a civilian dependent), and at Pordenone Hospital in Pordenone, Italy, for acute cholecystitis and subsequent gallbladder removal in October 2004.  Although a discharge summary from Pordenone Hospital has been received, no effort has been made to gather all records of the Veteran's gallbladder treatment from Aviano Air Force Base and Pordenone Hospital.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are potentially relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received a VA examination of her gallbladder and seasonal allergies in April 2007; however, the examination report did not comment on any potential etiology for the Veteran's acute cholecystitis and subsequent gallbladder removal, nor did it report on the presence of nasal polyps as contemplated by the rating criteria for seasonal allergies.  38 C.F.R. § 4.97, Diagnostic Code 6522.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, new VA examinations should be scheduled upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Aviano Air Force Base and request that all records of the Veteran's treatment for any gallbladder 

disorder, including acute cholecystitis in or about October 2004, be provided for inclusion with the claims folder.  If any records cannot be obtained from the Air Base, follow up with the service department and request records for the Veteran who at the time was a civilian (July to October 2004).  If no records are obtained, all efforts to obtain them should be documented.  The Veteran must be notified of the attempts made and why further attempts would be futile, and she should be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

The Veteran should also be asked to identify any source of treatment records for her seasonal allergies.  Identified sources should be contacted and copies of records obtained.

2.  After obtaining any necessary authorization from the Veteran, contact Pordenone Hospital in Pordenone, Italy, and request that all records of the Veteran's treatment for gallbladder disorder in October 2004 be provided for inclusion with the claims folder.  If such records do not exist or are unavailable, a negative response should be obtained.  (Obtain a translation of all records obtained that are not in English.)

3.  After the aforementioned development is completed, the Veteran should be afforded a VA examination by a qualified examiner to determine the medical probabilities that cholecystitis and subsequent gallbladder removal could be traced to her period of 

active duty.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be conducted. 

After completion of the examination and review of the record, the examiner should comment on whether it is at least as likely as not (50 percent probability or more) that the gallbladder disability that that led to the removal of the Veteran's gallbladder in October 2004 had its onset during service.  The examiner should also comment on whether calculi of the gallbladder were present between the Veteran's discharge and the removal of her gallbladder.  The examiner should reconcile his or her opinion with the intermittent reports of nausea and vomiting during service.  A detailed rationale for all opinions should be provided. 

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of gallbladder disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by 

the examiner be undertaken so that a definite opinion can be obtained.)

4.  The Veteran should be afforded a VA examination to determine the current severity of her service-connected seasonal allergies.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  All findings, and the reasons and bases, should be set forth in sufficient detail.  The examiner should identify any nasal polyps that are present and indicate the degree of obstruction of nasal passages.  An explanation for the conclusions reached should be provided.  

5.  After the above-requested development has been completed, readjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


